DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 21, 24-28, 31, 34 & 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davierwalla et al. (hereinafter, Davierwalla) (US 20130316669 A1).
As per claim 21: 
Davierwalla discloses in Fig. 6A a circuit for dynamically processing a signal, the circuit comprising: an input stage (form by transistors 654a, 654b); a first processing stage (e.g. transistor 656a) coupled to the input stage and a first output (e.g. RFout1), wherein in a first operating state of the circuit, the first processing stage is configured to process and output a first signal (the transistor 656a being turn on by control signal Vctrl1), and wherein in a second operating state of the circuit (when transistor turn off), the first processing stage is configured to output a high impedance; and 
a second processing stage (e.g. transistor 656b) coupled to the input stage and a second output (e.g. RFout2), that is distinct from the first output, wherein in the first operating state of the circuit, the second processing stage is configured to output a high impedance (the transistor 656b turn off), and wherein in the second operating state of the circuit (transistor 656b turn on), the second processing stage is configured to process and output a second signal.
As per claim 24:
Davierwalla discloses in Fig. 6A the first output can be a voltage output, and wherein the second output can be a current output (noted that the 656a can be output voltage while transistor 656b can output current as can be seen from Fig. 6A where transistors 656a, 656b can output either current or voltage) meeting claim 24. 
As per claim 25:
Davierwalla discloses in Fig. 6A the input stage provides a current input to at least one of the first processing stage (see above discussion or see  transistor 654a) or the second processing stage (see above discussion).
As per claim 26:
Davierwalla discloses in Fig. 6A the first processing stage comprises a first transistor (transistor 656a) configured to operate in a high impedance output state while the circuit is in the first operating state (turn off state) and in a low impedance output state while the circuit is in the second operating state (turn on state), wherein the second processing stage comprises a second transistor configured to operate in the low impedance output state (turn on state)  while the circuit is in the first operating state and in the high impedance output state while the circuit is in the second operating state (turn off state).
As per claims 27 & 28:
Davierwalla discloses in Fig. 6A  a first terminal (source terminal) of the first transistor and a first terminal (source terminal) of the second transistor are electrically coupled to the input stage (form by transistors 654a, 654b), and wherein a second terminal (drain terminal) of the first transistor and a second terminal (drain terminal) of the second transistor are electrically isolated from each other.
As per claim 31:
Davierwalla discloses in Fig. 6A a first stage of a plurality of configurable stages of a limiting amplifier, the first stage comprising: an input stage (form by transistors 654a, 654b); a first processing stage (e.g. transistor 656a) coupled to the input stage and a first output (RFout1), wherein in a first operating state of the first stage, the first processing stage is configured to process and output a first signal, and wherein a second operating state of the first stage, the first processing stage is configured to output a first non-active signal (when transistor 656a turn off), wherein the first non- active signal is a high impedance signal; and 
a second processing stage (e.g. transistor 656b) coupled to the input stage and a second output (RFout2)  distinct from the first output, wherein in the first operating state of the first stage, the second processing stage is configured to output a second non-active signal (when the transistor 656b turn off), wherein the second non-active signal is a high impedance signal, and wherein in the second operating state of the first stage, the second processing stage is configured to process and output a second signal.
As per claim 34 is rejected in the same manner as discussed above in claim 24.
As per claim 36:
Davierwalla discloses in Fig. 6A discloses a signal-processing apparatus comprising an input stage (transistors 654a, 654b); and 
a plurality of processing stages (a stage includes a transistor 656a and other stage includes transistor 656b) coupled to the input stage, wherein each of the plurality of processing stages comprises a transistor (transistors 656a, 656b), 
wherein the plurality of processing stages comprises a first processing stage (transistor 656a) and a second processing stage (transistor 656b), 
wherein in a first operating state, the first processing stage (transistor 656a turn on) outputs a first active output signal along a first output path (see a path includes RFout1) and the second processing stage (transistor 656b turn off) outputs a high impedance along a second output path (a path includes RFout2), and 
wherein in a second operating state, the first processing stage (transistor 656a turn off) outputs a high impedance along the first output path and the second processing stage (transistor 656b turn on) outputs a second active output signal along the second output path, wherein the first and second output paths are distinct.

Claims 21, 23-28, 31, 33-34, 36 & 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abdelhalem et al. (hereinafter, Abdelhalem) (US 8975968 B2).
As per claim 21: 
Abdelhalem discloses in Fig. 7A a circuit for dynamically processing a signal, the circuit comprising: an input stage (transistor 714); a first processing stage (e.g. transistors 716) coupled to the input stage and a first output (e.g. RFout1), wherein in a first operating state of the circuit, the first processing stage is configured to process and output a first signal (the transistors 713 & 715 being turn on by control signal Vbias1), and wherein in a second operating state of the circuit (when the transistors 713, 715 are off), the first processing stage is configured to output a high impedance; and 
a second processing stage (e.g. 726) coupled to the input stage and a second output (e.g. RFout2), that is distinct from the first output, wherein in the first operating state of the circuit, the second processing stage is configured to output a high impedance (the transistors 723 & 725 turn off), and wherein in the second operating state of the circuit (the transistors 723 & 725 turn on), the second processing stage is configured to process and output a second signal.
As per claim 23:
Abdelhalem discloses in Fig. 7A the first processing stage includes a first switch (e.g. transistor 717) configured to connect at least a portion of the first processing stage to power in the first operating state and disconnect the at least a portion of the first processing stage from power in the second operating state, and wherein the second processing  stage includes a second switch (e.g. transistor 727) configured to connect at least a portion of the second processing stage to power in the second operating state and disconnect the at least a portion of the second processing stage from power in the first operating state.
As per claim 24:
Abdelhalem discloses in Fig. 7A the first output can be a voltage output, and wherein the second output can be a current output (noted that the cascode transistor 715 can be output voltage while transistor 725 can output current as can be seen from Fig. 7A where transistors 715, 725 can output either current or voltage) meeting claim 24. 
As per claim 25:
Abdelhalem discloses in Fig. 7A the input stage provides a current input to at least one of the first processing stage (see above discussion or see  transistor 715) or the second processing stage (see above discussion).
As per claim 26:
Abdelhalem discloses in Fig. 7A the first processing stage comprises a first transistor (transistor715) configured to operate in a high impedance output state while the circuit is in the first operating state (turn off state) and in a low impedance output state while the circuit is in the second operating state (turn on state), wherein the second processing stage comprises a second transistor configured to operate in the low impedance output state (turn on state)  while the circuit is in the first operating state and in the high impedance output state while the circuit is in the second operating state (turn off state).
As per claims 27 & 28:
Abdelhalem discloses in Fig. 7A a first terminal (source terminal) of the first transistor and a first terminal (source terminal) of the second transistor are electrically coupled to the input stage (e.g. transistor 714) and wherein a second terminal (drain terminal) of the first transistor and a second terminal (drain terminal) of the second transistor are electrically isolated from each other.
As per claim 31:
Abdelhalem discloses in Fig. 7A a first stage of a plurality of configurable stages of a limiting amplifier, the first stage comprising: an input stage (e.g. transistor 714); a first processing stage (e.g. 716) coupled to the input stage and a first output (RFout1), wherein in a first operating state of the first stage, the first processing stage is configured to process and output a first signal, and wherein a second operating state of the first stage, the first processing stage is configured to output a first non-active signal (when transistors 713, 715 turn off), wherein the first non- active signal is a high impedance signal; and 
a second processing stage (e.g. 726) coupled to the input stage and a second output (RFout2)  distinct from the first output, wherein in the first operating state of the first stage, the second processing stage is configured to output a second non-active signal (when the transistors 723, 725 turn off), wherein the second non-active signal is a high impedance signal, and wherein in the second operating state of the first stage, the second processing stage is configured to process and output a second signal.
As per claim 33:
Abdelhalem discloses in Fig. 7A the first processing stage includes a first switch (e.g. transistor 717) configured to connect at least a portion of the first processing stage to power in the first operating state and disconnect the at least a portion of the first processing stage from power in the second operating state, and wherein the second processing stage includes a second switch (e.g. transistor 727) configured to connect at least a portion of the processing stage to power in the second operating state and disconnect the at least a portion of the second processing stage from power in the first operating state.
As per claim 34 is rejected in the same manner as discussed above in claim 24.
As per claim 36:
Abdelhalem discloses in Fig. 7A discloses a signal-processing apparatus comprising an input stage (e.g. transistor 714); and 
a plurality of processing stages (stages 716 and 726) coupled to the input stage, wherein each of the plurality of processing stages comprises a transistor (transistors 713, 715; and 723, 725), 
wherein the plurality of processing stages comprises a first processing stage (transistors 713, 715)) and a second processing stage (transistors 723,725), 
wherein in a first operating state, the first processing stage (transistors 713, 715 turn on) outputs a first active output signal along a first output path (see a path includes RFout1) and the second processing stage (transistors 723, 725 turn off) outputs a high impedance along a second output path (a path includes RFout2), and 
wherein in a second operating state, the first processing stage (transistors 713, 715 turn off) outputs a high impedance along the first output path and the second processing stage (transistors 723, 725 turn on) outputs a second active output signal along the second output path, wherein the first and second output paths are distinct.
As per claim 40 is rejected in the same manner as discussed above in claim 33.

Response to Arguments

Applicant’s arguments with respect to claims 21, 23-29, 31, 33-36, 40 & 42-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 29, 35 & 42-47  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843